191 F.2d 860
13 Alaska 512
Raymond WRIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 12868.
United States Court of Appeals Ninth Circuit.
Oct. 19, 1951.Rehearing Denied Dec. 14, 1951.

Julien A. Hurley, C. P. Coughlan, Fairbanks, Alaska, for appellant.
Everett W. Hepp, U.S. Arry., Hubert A. Gilbert, Asst. U.S. Atty., Fairbanks, Alaska, for appellee.
Before MATHEWS and STEPHENS, Circuit Judges, and McCORMICK, District judge.
PER CURIAM.


1
Appellant, Raymond Wright, was indicted for violating § 65-9-21, Alaska Compiled Laws, Annotated.  He had a jury trial and was found guilty as charged.  Thereupon a judgment was entered sentencing him to be imprisoned for three years, and he appealed.  No error appearing, the judgment is affirmed.